Citation Nr: 1829134	
Decision Date: 05/21/18    Archive Date: 06/05/18

DOCKET NO.  09-18 370	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania
 
 
THE ISSUES
 
1.  What evaluation is warranted for posttraumatic stress disorder, with depression and alcohol dependence from June 13, 2008 to February 21, 2017? 
 
2.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities from June 13, 2008 through February 21, 2017.
 
 
REPRESENTATION
 
Appellant represented by:   Elizabeth Cubbage, Esq. 
 
 
ATTORNEY FOR THE BOARD
 
Joseph Montanye, Associate Counsel 
 
 
INTRODUCTION
 
The Veteran served on active duty from May 1966 to November 1969.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.
 
In May 2011, the Veteran testified at a video conference hearing before the undersigned.  A transcript of the hearing is of record.
 
In a April 2017 rating decision the Veteran was granted a combined 100 percent evaluation since February 22, 2017, with a grant of special monthly compensation, pursuant to 38 U.S.C. § 1114(s), effective the same date.
 
 
FINDINGS OF FACT
 
1.  From June 13, 2008 to February 21, 2017, the Veteran's posttraumatic stress disorder more nearly approximated occupational and social impairment with deficiencies in most areas. During this period, total occupational and social impairment due to posttraumatic stress disorder was not demonstrated.
 
2.  Since February 22, 2017 the Veteran has been rated as 100 percent disabled and is in receipt of special monthly compensation for having posttraumatic stress disorder evaluated as 100 percent disabling, and having additional service connected disorders independently ratable at 60 percent or more.
 
3.  The question whether the Veteran's work should be considered protected employment was first presented  in a statement from July 2, 2008.
 
4.  During the term at issue the Veteran was service connected for post traumatic stress disorder with depression and alcohol dependence, rated as 70 percent disabling; a bilateral hearing loss, rated as 20 percent; tinnitus, rated as 10 percent disabling; diabetes mellitus, type II; diabetic peripheral neuropathy of each upper extremity, each rated as 20 percent disabling; and diabetic peripheral neuropathy of each lower extremity, each rated as 10 percent disabling.  The Veteran's combined disability rating was 70 percent as of June 13, 2008, increasing to 80 percent as of June 4, 2009, and 90 percent from March 29, 2016.  He was assigned a total schedular rating effective February 22, 2017.  

5.  Resolving reasonable doubt in favor of the Veteran, for the period from July 2, 2008 to February 21, 2017, his post traumatic stress disorder, and the resulting alcoholism, were so disabling that he would not be employable outside of a protected enviornment.
 
 
CONCLUSIONS OF LAW
 
1.  Prior to February 22, 2017, the criteria for assignment of a disability evaluation in excess of 70 percent for post traumatic stress disorder were not met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).
 
2.  The criteria for a total disability rating due to individual unemployability have been met since July 2, 2008  38 U.S.C. §§ 1155, 5110 (a) (2012); 38 C.F.R. §§ 3.400 (o), 4.16 (2017).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000
 
With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).
 

Analysis 
 
Posttraumatic stress disorder from June 13, 2008 to February 21, 2017 
 
Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017). 
 
The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned, an evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of the assignment of different ratings for different periods of time, based on the facts found, is required.  Fenderson v. West, 12 Vet. App. 119 (1999).  Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson. 
 
When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (a) (2017).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (b) (2017).
 
The Veteran's post-traumatic stress disorder with depression and alcohol dependence has been assigned a 70 percent rating since June 13, 2008, and a 100 percent rating as of February 22, 2017.  This disorder is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Veteran contends his post-traumatic stress disorder was more severe than reflected in his ratings. 
 
Pursuant to the General Rating Formula, a 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.
 
A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.
 
The symptoms listed in the General Rating Formula are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating, then that rating will be assigned.  Id.  at 443. 
 
A global assessment of functioning score is based on a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV).  DSM-IV contained a global assessment of functioning scale, with scores ranging from zero to 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.
 
An examiner's classification of the level of psychiatric impairment, by words or by a global assessment of functioning score, is to be considered but is not determinative of the percentage rating to be assigned.  See VAOPGCPREC 10-95.  A global assessment of functioning score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A global assessment of functioning score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  DSM-IV.
 
VA has amended the portion of the Schedule for Rating Disabilities dealing with psychiatric disorders and the associated adjudication regulations to remove outdated references to the DSM-IV, and replace them with references to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM -5).  Those amended provisions do not, however, apply this claim because it was certified for appeal to the Board before August 4, 2014.
 
The evaluation assigned under 38 C.F.R. § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The United States Court of Appeals for the Federal Circuit explained that the frequency, severity, and duration of the symptoms also played an important role in determining the rating.  Id. at 117.  
 
Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C. § 7104 (a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  The Board assesses both medical and lay evidence.  

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3. 
 
In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).
 
The Veteran filed his claim for an increased rating related to his post-traumatic stress disorder in June 2008. 
 
The Veteran included a statement from a readjustment counseling psychotherapist, in July 2008, which  described the appellant's service and noted that he had symptoms including weekly nightmares, hypervigilance, daily intrusive thoughts, alcohol abuse, an exaggerated startle response and anger issues.  These symptoms were described as being moderate to severe in intensity.  It was also noted that the Veteran worked with his brother at their business.  The Veteran was described as being married for over 30 years and having his family and childhood friends as his only support. 
 
The Veteran was provided VA examinations in December 2008, January 2010, April 2016, and February 22, 2017, with ongoing treatment during visits to VA facilities throughout.
 
The examination from December 2008 described the Veteran's symptoms as trouble sleeping with frequent nightmares, trouble with anxiety, anger, and alcohol abuse; hypervigilance; and symptom interference with work and social activities.  He indicated that he had suicidal thoughts, but had never attempted suicide.  The examiner reported the Veteran was fully employed and working with his brother, but missing time due to his emotional problems and alcohol abuse in the past.  
 
The Veteran was dressed neatly and spoke in a clear and coherent manner.  He had good contact with reality and was oriented, without delusions or hallucinations.  There were no suicidal or homicidal ideations during the interview and his memory was intact.  The examiner assigned a global assessment of functioning score of 51, which he opined represented moderately severe symptomatology. 
 
During a January 2010 examination the examiner outlined the Veteran's symptoms.  The Veteran's global assessment of functioning score had decreased  to 47, but his symptoms were largely the same.  The Veteran had anger issues and thought about Vietnam frequently.  He was still working, but his post-traumatic stress disorder symptoms reportedly interfered with his productivity.  The Veteran reported that his social functioning was essentially the same since the last examination.  He reported his relationship with his wife as "going pretty good" and also is still in contact with his children. 
 
In a February 2010 VA Form 9  the Veteran argued that his post-traumatic stress disorder more closely resembled the 70 percent rating criteria. 
 
During his April 2016 VA examination, the Veteran exhibited signs of occupational and social impairment described as deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  He was not described as having total occupational and social impairment.  The Veteran was still working part time as a wall paper hanger with his brother.  He also remained married to his wife of over 35 years and maintained contact with his children and grandchildren.  His post-traumatic stress disorder symptoms were similar to his prior examinations, with anxiety, suspiciousness, weekly panic attacks, chronic sleep impairment, memory loss, impaired judgment and problems establishing effective work and social relationships, being highlighted. The examiner opined that the appellant's posttraumatic stress disorder was productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.
 
The Veteran participated in a social and industrial survey in September 2016.  This described the Veteran as assisting his wife with the grocery shopping and paying the bills.  The Veteran was closest with one friend who he socialized with.  The report detailed how the Veteran worked, hunted, and fished with his brother.  It also noted that the Veteran attends church every Sunday. 
 
The Veteran's most recent VA examination in February 2017 described the Veterans post-traumatic stress disorder symptoms as totally disabling, and those findings were the basis for the schedualr increase to 100 percent, effective from the date of the examination. 
 
Based upon this review of the record, the Board finds that the medical and lay evidence reflects the Veteran's social and occupational impairment due to posttraumatic stress disorder from June 2008, until February 22, 2017, was consistent with a 70 percent rating. 
 
The Board finds no competent and credible evidence which would suggest the Veteran's symptoms met the criteria for a higher evaluation.  The medical and lay evidence prior to February 22, 2017 is not indicative of someone with psychiatric symptomatology causing total occupational and social impairment, which is required for the 100 percent rating.  38 C.F.R. § 4.130.  Specifically, while the Veteran reported flashbacks, during the term at issue there was no evidence showing a gross impairment in thought process or communication; grossly inappropriate behavior; a "persistent" danger of hurting himself; a disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.   
 
General observations of the Veteran throughout the period on appeal do not show he ever struggled to maintain or neglected his personal hygiene.  Rather, he was consistently observed to be appropriately dressed and neatly groomed.  Furthermore, throughout the period on appeal, the Veteran was able to independently care for himself and his personal hygiene, and the treatment notes do not reflect any gross impairment of thoughts or significant social limitations.  During all encounters, the Veteran was described as "pleasant" with "logical" and "goal directed" thought processes. 
 
Throughout the period on appeal, the Veteran was able to maintain relationships with his family and friends.  Although the Veteran reported difficulty trusting other people and a tendency to isolate, there was no evidence that he exhibited grossly inappropriate behavior, that he was disoriented, or showed intermittent inabilities to perform activities of daily living.  Additionally, until recently, the Veteran had been able to work, albeit in a reduced capacity and in a protected employment environment.  In sum, the Board finds no medical or lay evidence which shows the Veteran's symptoms resulted in total social impairment, during the period on appeal. 
 
Accordingly, the evidence preponderated against assigning a rating in excess of 70 percent for posttraumatic stress disorder with depression and alcoholism prior to February 22, 2017.  38 C.F.R. § 4.3.  The appeal is denied.
 

Total disability due to individual unemployability
 
The Veteran is claiming entitlement to a total disability rating due to individual unemployability. 
 
The law provides that the receipt of a 100 percent schedular rating for a service-connected disability does not necessarily render moot any pending claim for individual unemployability because under certain circumstances additional service connected disorders may independently warrant a total disability evaluation based on individual unemployability.  Under such a fact pattern that veteran may be entitled to special monthly compensation at the rate set forth at 38 U.S.C. § 1114 (s)(1).  Bradley v. Peake, 22 Vet. App. 280, 291-92 (2008).
 
As noted in the introduction, however, special monthly compensation has been granted under 38 U.S.C. § 1114 (s)(1) effective February 22, 2017.  Consequently, that award moots the issue of entitlement to a total disability rating due to individual unemployability as of February 22, 2017. 
 
The issue of entitlement to a total disability rating due to individual unemployability remains, however, viable for the period prior to February 22, 2017.  Therefore, since evidence of the Veteran's individual unemployability due to service connected disabilities was first presented during his 2008 claim, the claim for a total disability rating due to individual unemployability remains viable from when initially raised to February 22,2017, the date special monthly compensation under 38 U.S.C. § 1114  (s)(1) was granted.
 
A total disability rating for compensation purposes may be assigned where the schedular rating is less than total and where it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 4.16, 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361 (1993).
 
Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Although rare, marginal employment may also be held to exist, on a facts-found basis (including, but not limited to, employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16.
 
During the term at issue the Veteran was service connected for post traumatic stress disorder with depression and alcohol dependence, rated as 70 percent disabling; a bilateral hearing loss, rated as 20 percent; tinnitus, rated as 10 percent disabling; diabetes mellitus, type II; diabetic peripheral neuropathy of each upper extremity, each rated as 20 percent disabling; and diabetic peripheral neuropathy of each lower extremity, each rated as 10 percent disabling.  The Veteran's combined disability rating was 70 percent as of June 13, 2008, increasing to 80 percent as of June 4, 2009, and 90 percent from March 29, 2016.  He was assigned a total schedular rating effective February 22, 2017.  Hence, as the Veteran had one disability rated at 40 percent or more and a combined disability rating of 70 percent or more throughout the appellate term, the threshold requirements for a total disability rating due to individual unemployability are met during the entire rating period on appeal.  38 C.F.R. § 4.16 (a).
 
With the threshold requirements satisfied, the Board finds that there is at least an approximate balance of positive and negative evidence as to whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. 
 
By way of background, the Veteran returned from Vietnam and worked as a land surveyor.  The Veteran reported losing this job due to post traumatic stress symptoms and the resulting alcohol use.  Following this job he worked for a construction management company.  The Veteran again reported drinking while working and not liking to be around people.  Following several incidents, the Veteran was laid off.  In 1970, the Veteran began working as a self-employed paper hanger with his brother.  He averaged 20-40 hours a week and started working on his own a lot "due to having a hard time getting along with other people" and due to excessive drinking.  He reportedly did not deal with customers and had gotten in arguments and lost business before.  The Veteran reported started early and working until lunch time, when he would stop work and start drinking until evening. 
 
The Veteran's submitted tax statements showing that he earned $82,550 in 2008, $21,673 in 2009, and $8,393 in 2010.
 
Upon careful review of the evidence of record, the Board finds that the positive and negative evidence regarding the Veteran's total disability rating due to individual unemployability claim is in relative equipoise.  The record shows that the Veteran has worked part-time, often earning income above the poverty threshold; however, the appellant reported that this arrangement was possible only because the appellant worked with his brother.  The Veteran has reported a 30 year history of alcohol abuse, along with post-traumatic stress disorder symptoms, that interfere with his job.
 
The evidence of record leads the Board to conclude that the realistic chances of the Veteran obtaining and retaining employment outside of a sheltered environment must be considered in light of his service connected alcohol dependence and post-traumatic stress disorder.  Although the Veteran was working part-time, the totality of the evidence supports a finding that his service-connected disabilities rendered him unable to obtain and maintain substantially gainful employment outside of the protected environment provided by his brother.
 
A letter from July 2008 notes that the Veteran was working with his brother at their business, which gave him flexibility to leave work at will and not be terminated from future employment.  The readjustment counseling psychotherapist did not think he could function in a traditional employee role.
 
The Veteran also stated that his drinking interfered with employment in that he would leave work at times to drink all afternoon.  The appellant and others have reported that the claimant could never get a regular job and maintain employment because of the totality of his post-traumatic stress disorder symptoms.  The Veteran reported drinking heavily 4 to 5 days a week, to deal with post-traumatic stress disorder symptoms, for the past 40 years. 

In Cantrell v. Shulkin, 28 Vet. App. 382 (2017), the United States Court of Appeals (Court) held that, "VA's failure to define employment 'in a protected environment' or to otherwise specify the factors that adjudicators should consider in making that determination frustrates judicial review of that issue because the Court is unable to meaningfully assess the propriety of the Board's reliance on the factors it cited in this case."

In this case, the Veteran is able to perform  employment which provides earnings in an amount that exceeds the poverty threshold for a single person.  It is clear from the evidence, however, that but for the fact that he was working for his brother the claimant would not be able to work an earn a salary that exceeded the poverty threshold for one person.  That is, because the Veteran works for his brother, he was able to work in the morning and not return due to his service connected alcoholism.  Accordingly, the Board agrees with the representative that the Veteran performs protected (marginal) employment.  

As noted, the Court has found that VA has no standard defining "protected" employment. The Court has urged the Secretary of Veterans Affairs to delineate one. Unfortunately, no such standard has been promulgated by VA. Without such guidance, and without the ability to develop evidence through VA's vocational rehabilitation service, the available evidence leaves the Board with no alternative but, for purpose of this decision only, to accept the Veteran's argument and find that his self-employment constitutes marginal employment on a facts found basis. 
 
 

ORDER
 
Prior to February 22, 2017, entitlement to an assignment of a disability evaluation in excess of 70 percent for post-traumatic stress disorder is denied. 
 
The criteria for the assignment of a total disability rating due to individual unemployability effective July 2, 2008, is granted subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


